Boslaugh, J.
The defendant pleaded nolo contendere to burglary. On March 13, 1973, he was placed on 3 years probation. Thereafter he was charged with leaving the scene of a *400property damage accident and pleaded guilty to operating a motor vehicle while his driver’s license was suspended or revoked. On September 23, 1973, he was arrested and charged with possession of approximately 100 tablets of amphetamine.
The defendant’s probation was revoked and he was sentenced to 5 years imprisonment. He has appealed and contends the sentence was excessive.
The defendant has a lengthy juvenile record which includes commitment to the Boy’s Training School for burglary and violation of parole. His record as an adult shows a disregard for the law both before and after March 13, 1973, when he was placed on probation for burglary. At the time of his arrest on September 23, 1973, the defendant attempted to elude the arresting officers and resisted arrest after he had been captured.
The maximum sentence for burglary is 10 years imprisonment. § 28-532, R. R. S. 1943. The sentence imposed in this case did not constitute an abuse of discretion. The judgment of the District Court is affirmed.
Affirmed.